     Case 1:18-cr-00035-LJO-SKO Document 253 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:18-cr-00035-LJO-SKO
12                       Plaintiff-Respondent,
13           v.                                         ORDER GRANTING MOTION FOR LEAVE
                                                        TO AMEND
14    WILLIAM ROE ACEVEDO,
                                                        (Doc. No. 252)
15                       Defendant-Petitioner.
16

17          On November 2, 2020, William Roe Acevedo (“petitioner”), a federal prisoner proceeding

18   pro se, filed a motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 (“§ 2255

19   motion”), raising Sixth Amendment claims of ineffective assistance of trial counsel. (Doc. No.

20   251.) On December 8, 2020, petitioner filed a motion requesting to amend his § 2255 pleading.

21   (Doc. No. 252.)

22          Federal Rule of Civil Procedure 15 applies to habeas motions. Mayle v. Felix, 545 U.S.

23   644, 655 (2005). This is petitioner’s first request to amend, and while it was made more than 21

24   days after service of his § 2255 motion, petitioner filed his request shortly thereafter and no

25   responsive pleading has been served. Recognizing petitioner’s pro se status as well, the court will

26   GRANT the motion to amend.

27          While the court expresses no final opinion as to the timeliness of petitioner’s § 2255

28   motion, it has conducted a preliminary review of that motion. Petitioner’s § 2255 motion appears
                                                        1
     Case 1:18-cr-00035-LJO-SKO Document 253 Filed 01/13/21 Page 2 of 2


 1   to have been filed more than one year after petitioner’s conviction became final. (See Doc. Nos.

 2   121, 122, & 251.) For that reason, the court directs petitioner to include in his amended petition

 3   any further arguments as to why his motion should be found to be timely filed. In addition,

 4   petitioner may wish to raise any grounds upon which he believes the applicable statute of

 5   limitations should be subject to tolling in his case, if such grounds exist in his view.

 6          Finally, petitioner shall file his amended § 2255 motion, if any, by February 25, 2021.

 7   IT IS SO ORDERED.
 8
        Dated:     January 13, 2021
 9                                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
